992 A.2d 845 (2010)
COMMONWEALTH of Pennsylvania, Respondent
v.
Mark Brooks CLEGG, Petitioner.
No. 761 MAL 2009
Supreme Court of Pennsylvania.
April 8, 2010.

ORDER
PER CURIAM.
AND NOW, this 8th day of April 2010, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity is:
Whether attempted burglary is one of the offenses for which a prior conviction qualifies a person, who owns, operates, or possesses a firearm, for prosecution under 18 Pa.C.S. § 6105 (former convict not to possess a firearm)?
Justice ORIE MELVIN did not participate in the consideration or decision of this matter.